department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date uil cc pa apjp bo3 khbryan tl-n-2628-98 memorandum for m k mortensen cc wr rmd slc associate district_counsel from subject sara m coe chief cc pa apjp bo3 request for significant service_center advice reversal of erroneous abatement this significant service_center advice responds to your memorandum dated date in which you make a supplemental request with regard to the reversal of erroneous abatements issue under what circumstances can errors to a taxpayer’s account be reversed after the expiration of the applicable_period of limitations for assessment conclusion an erroneous abatement as the result of a data entry error or mistake of fact which does not prejudice the taxpayer or an invalid abatement can be corrected or reversed at any time however a supplemental assessment can only be made during the applicable_period of limitations facts the original significant service_center advice was issued date the original advice states that sec_3 of the irm revised is based on the holding of 311_fsupp_1184 s d n y however concern was expressed as to whether erroneous abatement procedures should be made based on the fifth circuit’s opinion in 99_f3d_740 5th cir the original advice declined to advise a revision of the manual based on bugge continuing to rely on crompton-richard the original advice concluded that a clerical_error cannot be reversed if based on a substantive redetermination of the tax_liability that is the abatement cannot be reversed outside the statute_of_limitations if it was deliberate and intentional the following examples were provided in the undated memorandum the irs abates an assessment on an account for the purpose of reprocessing the return form to another tax period taxpayer_identification_number tin etc but tl-n-2628-98 the posting of the assessment for the correct period or tin occurs after the statute_of_limitations has expired the correct procedure would be to do an account transfer which will keep the assessment_date intact ie the abatement is reversed and the account transferred to the correct_tax period or tin the irs abates an assessment based on a joint statutory_notice_of_deficiency where one spouse files a petition with the tax_court but the other does not the irs should move the assessment on the non-petitioning spouse to non-master file nmf for billing purposes often district offices will erroneously abate the tax so the petitioning spouse will not be billed the irs abates the tax on the wrong taxpayer’s account due to a transposition of the tin or tax period for example the amended_return reported social_security_number ssn but the irs input the adjustment on ssn or the taxpayer filed the amended_return for the year but the irs input the adjustment on the taxpayer’s account the irs abates the incorrect amount of tax due to a clerical or typographical error for example the irs should have input an abatement for dollar_figure but due to an error in data entry the irs input the abatement on idrs as dollar_figure the irs abates the assessment based on an unallowable issue ie the tax examiner made a mistake on the issue and should not have allowed the adjustment in most cases the amended_return should have gone to the examination branch prior to adjusting the account but the tax examiner fails to send the case to examination branch to review the issue law and analysis the fifth circuit in bugge reached the same conclusion as the district_court in crompton-richmond although based on a different analysis in bugge and in crompton-richmond a service employee erroneously abated an assessment because of a mistake of fact in crompton-richmond the district_court found that an abatement as the result of a mistake of fact or clerical_error can be reinstated after the expiration of the limitations_period so long as the taxpayer is not prejudiced see also united_states v cooper ustc d d c freres lumber co inc v commissioner tcmemo_1995_589 in contrast the fifth circuit in bugge refused to recognize an exception to the limitations_period based on an error by the service the fifth circuit instead reasoned that the abatement was void because the service employee who made the mistake acted outside the service’s authority to abate found in sec_6404 because the erroneous abatement was invalid and ineffective the original assessment was never extinguished tl-n-2628-98 the fifth circuit’s analysis is correct to the extent that an abatement is invalid if a service employee makes the abatement with the intent to act outside the scope of his authority thus violating sec_6404 see generally 810_f2d_209 d c cir cert_denied 484_us_896 affirming tax_court decision which found offer_in_compromise ineffective on the ground that service employee lacked authority to enter into it other courts however have found that an act by a government agency based on a mistake of fact or clerical_error is not ultra vires provided it does not prejudice the parties see in re chene aftr 2d bankr fl stating that irs was not bound by non-prejudicial error of employee who used incorrect date in posting payment 55_f2d_495 ct_cl see also 81_tc_42 wilson v commissioner tcmemo_1997_515 finding that inconsequential errors do not void statutory_notice_of_deficiency if taxpayer is not prejudiced but see 245_br_266 bankr s d tex following fifth circuit precedent in stating that a clerical_error is not an exception to the statute_of_limitations under sec_6501 finding otherwise would allow an original assessment to remain intact regardless of whether the taxpayer is prejudiced by a service error this reasoning has been rejected in the guise of an erroneous refund by several circuit courts including the fifth see 86_f3d_1067 11th cir 63_f3d_83 1st cir 49_f3d_340 7th cir 946_f2d_1143 5th cir consider the case in which a service employee mistakenly abates an assessment for twice the correct amount resulting in an erroneous refund under the fifth circuit’s reasoning in bugge the abatement is void ab initio because it is unauthorized therefore the service can collect the erroneous refund as an underpayment based on the original assessment the seventh circuit found otherwise in 49_f3d_340 the court held that the original assessment was extinguished because it was actually paid_by the taxpayer furthermore the irs error did not revive the assessment in fact the seventh circuit reasoned that the irs error was not associated with the original assessment at all id stating that the money the o'bryants have now is not the money that the irs' original 1a non-rebate refund occurs as a result of a mistake by the service in some function other than a determination of the taxpayer’s liability see cca date the service previously argued that in the case of a non-rebate refund there was no abatement of the original liability so no need existed for the tax to be reassessed and the usual post-assessment tax collection procedures could be used to collect the erroneous refund the service has since abandoned this position tl-n-2628-98 assessment contemplated therefore the erroneous refund could only be collected through the erroneous refund recovery statute or by a supplemental assessment within the applicable statute_of_limitations this same conclusion was reached by the fifth circuit itself in wilkes 946_f2d_1143 an action to reduce a tax_liability to judgment the fifth circuit did not characterize the irs error in misapplying a payment as a void unauthorized act instead the fifth circuit noted that an irs error cannot create a debit in a taxpayer’s account see also 63_f3d_83 1st cir noting that an irs error cannot extinguish an assessment in effect the seventh circuit in o’bryant and the fifth circuit in wilkes are simply reaching the same conclusion as did the district_court in crompton-richards the seventh and the fifth circuits found that an irs error has no effect on a taxpayer’s account so long as that taxpayer is not prejudiced by the action by receipt of an erroneous refund to characterize an irs error as void ab initio opens the door to a result that prejudices the taxpayer for the above reasons we advise as was stated in the original service_center advice that crompton-richard remain the authority with regard to this issue abatements may be reinstated if based on a clerical_error or mistake of fact and if the reinstatement does not prejudice the taxpayer there is no statutory definition or definitive guidance with regard to what qualifies as a clerical_error prejudice to the taxpayer is also a question of fact see 89_tc_1063 aff’d 886_f2d_1237 9th cir united_states v cooper ustc d d c allowing abatement to be reinstated when the taxpayer did not allege prejudice however the following conclusions may be made based on the service’s statutory authority to abate found in sec_6404 and case law regarding clerical errors error vs determination data input errors are considered clerical errors and may be reversed if the taxpayer is not prejudiced an abatement based on a mistake of fact is also a clerical_error if it does not involve a determination in deciding whether a determination was made by the service it is helpful to use sec_6404 as a guide if the abatement was originally made in order to correct an erroneous illegal or excessive abatement or an assessment made outside the statute_of_limitations then no mistake was made the decision to abate was in fact a determination if it is later tl-n-2628-98 decided that the original determination was incorrect it cannot be reversed outside the applicable statute_of_limitations instead the service must rely on a supplemental assessment in contrast if the original abatement was not made to correct an erroneous illegal or excessive assessment or an assessment made outside the statute_of_limitations then a determination was not made for example suppose the service believes that a taxpayer john doe is entitled to an abatement in reality taxpayer jack doe is entitled to the abatement the abatement was made to the wrong taxpayer’s account not because of a determination but because of a mistake of fact the erroneous abatement based on a mistake of fact may be reversed provided john doe the taxpayer whose account was erroneously abated is not prejudiced in contrast suppose an amended_return is examined and a decision is made to abate the taxpayer’s account by a certain amount the abatement is made upon reconsideration it is determined that the original determination was incorrect and the abatement should not have been made this is not a clerical_error a determination was made and it cannot be reversed a supplemental assessment must be made within the applicable statute_of_limitations examples based on the foregoing the following conclusions may be made regarding the examples provided posting an abatement to the incorrect tin is a clerical_error because the action does not abate an assessment that was excessive illegal erroneous or made outside the statute_of_limitations the abatement may be reversed so long as the taxpayer is not prejudiced however assessment of the liability to the correct taxpayer's account is not associated with the reversal of the erroneous abatement it is a supplemental assessment that must be made within the applicable_period of limitations alternatively not posting the original assessment to the correct taxpayer’s account may be seen as an error that prejudices the taxpayer whichever analysis is adopted the correction cannot be made outside the applicable statute_of_limitations this abatement was done with the intent to exceed the authority of sec_6404 because its purpose was not to abate an assessment that was excessive illegal erroneous or made outside the statute_of_limitations the abatement is void and ineffective and may therefore be reversed however this practice should be discontinued because it is an action outside the authority granted by congress to the service tl-n-2628-98 this is a clerical_error because its purpose was not to abate an assessment that was excessive illegal erroneous or made outside the statute_of_limitations the abatement may be reversed so long as the taxpayer is not prejudiced this is a clerical_error because its purpose was not to abate an assessment that was excessive illegal erroneous or made outside the statute_of_limitations the abatement may be reversed so long as the taxpayer is not prejudiced this is not a clerical_error the abatement was made to correct an excessive or erroneous assessment therefore a determination was made to abate the abatement may not be reversed outside the statute_of_limitations prejudice to taxpayer - you asked whether a different answer would result in the above examples if the irs discovers that it made an erroneous abatement after the abatement occurred but before the irs sends notices and or refunds to the taxpayer the answer is no the responses remain the same for the examples provided however notices and or refunds to the taxpayer are factors to consider in determining whether the taxpayer is prejudiced while inconsequential errors do not prejudice taxpayers see 81_tc_42 wilson v commissioner tcmemo_1997_515 litigation is more likely if the taxpayer is contacted by the service furthermore it is more likely that a court will find prejudice if the taxpayer receives an irs notice or erroneous refund
